OPINION
{¶ 1} Ben Brewer was charged with felonious assault and with robbery. After a trial by jury, he was found guilty of felonious assault and found not guilty of robbery. The trial court imposed a sentence of five years on the felonious assault conviction.
 {¶ 2} An appeal was filed on behalf of Brewer and counsel was appointed to prosecute the appeal. On March 22, 2004, appointed appellate counsel filed an Anders brief pursuant to Anders v. California (1967),386 U.S. 738, wherein counsel represented that after review of the record he could ascertain no potential meritorious issues to advance on appeal.
 {¶ 3} By decision and entry of March 23, 2004, we informed Brewer of the fact that his counsel had filed an Anders brief and of the significance of an Anders brief. We invited Brewer to submit a pro se brief assigning any errors for review within sixty days of March 23, 2004.
 {¶ 4} Brewer has not filed anything with this court. Pursuant to our obligations under Anders, we have conducted a thorough review of the record and have concluded, as did appointed appellate counsel, that there are no arguably meritorious issues for review and that appeal in this case would be frivolous.
 {¶ 5} Accordingly, the judgment is affirmed.
Fain, P.J. and Young, J., concur.